Citation Nr: 9902292	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for left 
knee chondromalacia, status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from August 
1974 to April 1975, and on active duty from November 1975 to 
November 1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the veterans claim for an 
evaluation in excess of 10 percent for his service-connected 
left knee chondromalacia, status post medial meniscectomy 
(left knee disability).  The veteran disagreed with this 
determination, and this appeal ensued.  When this matter was 
previously before the Board in May 1997, it was remanded for 
further development, which has not been accomplished.


REMAND

A review of the record reveals that a VA outpatient treatment 
record dated in January 1994 shows that the veterans had 
degenerative changes in the medial aspect of his left knee.  
In addition, an X-ray taken in March 1995 in conjunction with 
a VA orthopedic examination revealed that the veteran had 
degenerative joint disease in his left patellofemoral joint, 
and he was diagnosed as having arthritic changes in his left 
knee.  It is unclear to the Board, however, whether the 
veterans left knee arthritis is attributable to the 
veterans service-connected left knee disability.  As such, 
the Board is unable to evaluate the current severity and 
degree of functional impairment attributable to the service-
connected left knee disability.  
The RO must thus adjudicate whether the veterans service-
connected left knee disability caused or worsened any left 
knee arthritis.  Allen v. Brown, 7 Vet. App. 439 (1995).  As 
the resolution of this claim will affect the outcome of the 
claim for an increased rating for the service-connected left 
knee disability, this additional claim is inextricably 
intertwined with the claim now before the Board.  Therefore, 
the additional claim must be developed before the Board may 
proceed with the claim now on appeal.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).
In this regard, the Board notes that the veterans service-
connected left knee disability is rated as 10 disabling under 
Diagnostic Code 5257.  Subsequent to the March 1997 remand, 
the VA General Counsel issued a precedent opinion in July 
1997.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).  
In that opinion, the General Counsel of VA concluded that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  The 
VA General Counsel thereafter issued another pertinent 
precedent opinion in August 1998.  VAOPGCPREC 9-98 (1998).  
In that opinion, the General Counsel of VA further concluded 
that for a knee disability rated under Diagnostic Code 5257 
to warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261 need not be 
compensable but must at least meet the criteria for a zero-
percent rating.  The VA General Counsel concluded that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c).

When this case was previously before the Board in March 1997, 
it was remanded in order to obtain a medical opinion in light 
of the recent decision of the United States Court of Veterans 
Appeals (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
A review of the claims folder reveals that the veteran failed 
to report for a VA orthopedic examination scheduled in July 
1997.  There is no evidence in the record, however, 
indicating that the veteran received notification of the 
date, time or location of the examination.  Further, it does 
not appear that the veteran was advised of the importance of 
appearing for the VA examination so that he could make an 
informed decision as to whether to report.  Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  Accordingly, this 
case must again be remanded.

The Board reiterates that in DeLuca, the Court held that in 
evaluating the severity of a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 (1998) and functional loss 
due to weakness, fatigability, and coordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (1998).  In 
DeLuca, the Court stated that ratings based on limitation of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should assure that copies of 
all pertinent records of treatment of the 
veteran's disabilities are included in 
the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected left knee disability.  All 
studies deemed appropriate, including X-
rays and range of motion studies in 
degrees of excursion, should be 
performed, and all findings should be set 
forth in detail.  It is requested that 
the examiner review the claims folder 
prior to examination.  In the report of 
the examination, the examiner should 
respond specifically to each of the 
following items:

a.  The physician should indicate whether 
the veteran has arthritis of the left 
knee.

b.  If the veteran has arthritis of the 
left knee, the examiner should indicate 
whether it is at least as likely as not 
that the arthritis is etiologically 
related to complaints or treatment noted 
in service.

c.  If the veteran has arthritis of the 
left knee, the examiner should also state 
whether it is at least as likely as not 
that the veterans left knee arthritis 
was caused or worsened by his service-
connected left knee disability.

d.  The physician should indicate the 
range of motion of the veterans left 
knee in terms of flexion and extension.

e.  The physician should indicate whether 
the veteran has recurrent subluxation or 
lateral instability of the left knee.  If 
so, the examiner should state whether the 
recurrent subluxation or lateral 
instability is slight, moderate, or 
severe.

f.  The examiner should also indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the left knee due to any 
of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.

g.  In addition, the examiner should 
state whether pain significantly limits 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  Again, these 
determinations, if possible, should be 
expressed in terms of degree of 
additional range of motion loss due to 
pain on use during flare-ups.

All factors upon which the medical 
comments and opinions are based must be 
set forth for the record.  With regard to 
any specific question asked of the 
examiner, if, as a matter of medical 
judgment, it is not feasible to answer 
the question, the examiner should explain 
why the specific question cannot be 
answered.

3.  After completion of the foregoing, 
the RO must ensure that all of the 
aforementioned development action has 
been conducted and completed in full, to 
include a report of all findings 
necessary to comply with the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If any development is 
incomplete, the RO should take 
appropriate corrective action.

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
adjudicate the issue of entitlement to 
service connection for left knee 
arthritis, and readjudicate the issue on 
appeal.  In adjudicating the veterans 
claim for service connection for left 
knee arthritis, the RO should consider 
whether his left knee arthritis was 
caused or aggravated by the veterans 
service-connected left knee disability.  
See Allen v. Brown, 7 Vet. App. 439 
(1995).  Further, in readjudicating his 
claim for an increased rating for his 
service-connected left knee disability, 
the RO should consider the application of 
38 C.F.R. § 4.40 (1998) regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 (1998) regarding weakness, 
fatigability, incoordination, or pain on 
movement of a joint pursuant to DeLuca v. 
Brown, 8 Vet. App. 202 (1995) as well as 
VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 
63604 (1997) and VAOPGCPREC 9-98 (1998).  
In addition, the RO should again consider 
whether the issue of entitlement to an 
extraschedular rating warrants referral 
to the Under Secretary for Benefits or to 
the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b).

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case. They should then 
be afforded a reasonable opportunity to 
respond.

6.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  The 
veteran need take no action until he is 
informed.  The purposes of this remand 
are to further develop the record and to 
afford the veteran due process of law.  
The Board intimates no opinion, either 
legal or factual, as to the ultimate 
disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
